FILED IN OPEN COURT
UNITED STATES District courT #.18-202/

MIDDLE DISTRICT OF FLORIDA CLERK, U. S. DISTRICT COURT

JACKSONVILLE DIVISION MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA

v. CASE NO. 3:21-cr-29- Maid - NCR
THOMAS ZSIZSEK

PLEA AGREEMENT
Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Karin
Hoppmann, Acting United States Attorney for the Middle District of Florida, and the
defendant, Thomas Zsizsek, and the attorney for the defendant, Gerald S. Bettman,
Esq., mutually agree as follows:

A. Particularized Terms

1. Count Pleading To

The defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with Opening Mail without Authority,
in violation of 18 U.S.C. § 1703(b).

2. Maximum Penalties

Count One carries a maximum sentence of one year imprisonment, a fine

of $100,000, a term of supervised release of not more than one year, and a special

assessment of $25.

Defendant’s Initials K! | AF Approval (Bb
3. Elements of the Offense

The defendant acknowledges understanding the nature and elements of
the offense with which defendant has been charged and to which defendant is pleading
guilty. The elements of Count One are:

First: The defendant, a Postal Service employee, knowingly and
without authority opened United States mail;

Second: The mail was not directed to the defendant; and

Third: The defendant knew that he did not have permission and
authority to open the mail.

4. No Further Charges
If the Court accepts this plea agreement, the United States Attorney's
Office for the Middle District of Florida agrees not to charge defendant with
committing any other federal criminal offenses known to the United States Attorney's
Office at the time of the execution of this agreement, related to the conduct giving rise
to this plea agreement.
5. Acceptance of Responsibility - Two Levels
At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United States
will not oppose the defendant’s request to the Court that the defendant receive a two-
level downward adjustment for acceptance of responsibility, pursuant to USSG

§3E1.1(a). The defendant understands that this recommendation or request is not

Defendant’s Initials \ 2
binding on the Court, and if not accepted by the Court, the defendant will not be
allowed to withdraw from the plea.
B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to any victim
of the offense(s), pursuant to 18 U.S.C. § 3663A(3). The defendant further
understands that compliance with any restitution payment plan imposed by the Court
in no way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (18 U.S.C. § 3003(b)(2)), including, but not limited
to, garnishment and execution, pursuant to the Mandatory Victims Restitution Act, in
order to ensure that the defendant’s restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall impose
a special assessment pursuant to 18 U.S.C. § 3013. The special assessment is due on
the date of sentencing.

The defendant understands that this agreement imposes no limitation as

to fine.

Defendant’s Initials 3
2. Supervised Release

The defendant understands that the offense(s) to which the defendant is
pleading provide(s) for imposition of a term of supervised release upon release from
imprisonment, and that, if the defendant should violate the conditions of release, the
defendant would be subject to a further term of imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen may be removed from the United States,
denied citizenship, and denied admission to the United States in the future.

4, Sentencing Information

The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the background,
character, and conduct of the defendant, to provide relevant factual information,
including the totality of the defendant's criminal activities, if any, not limited to the
count(s) to which defendant pleads, to respond to comments made by the defendant
or defendant's counsel, and to correct any misstatements or inaccuracies. The United
States further reserves its right to make any recommendations it deems appropriate

regarding the disposition of this case, subject to any limitations set forth herein, if any.

Defendant’s Initials 4
J. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P. 32(d)(2)(A)(@i),
the defendant agrees to complete and submit to the United States Attorney's Office
within 30 days of execution of this agreement an affidavit reflecting the defendant's
financial condition. The defendant promises that his financial statement and
disclosures will be complete, accurate and truthful and will include all assets in which
he has any interest or over which the defendant exercises control, directly or indirectly,
including those held by a spouse, dependent, nominee or other third party.

6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer a
decision until it has had an opportunity to consider the presentence report prepared by
the United States Probation Office. The defendant understands and acknowledges
that, although the parties are permitted to make recommendations and present
arguments to the Court, the sentence will be determined solely by the Court, with the
assistance of the United States Probation Office. Defendant further understands and
acknowledges that any discussions between defendant or defendant's attorney and the
attorney or other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any recommendations be
rejected, defendant will not be permitted to withdraw defendant's plea pursuant to this

plea agreement. The government expressly reserves the right to support and defend

  

Defendant’s Initials
any decision that the Court may make with regard to the defendant's sentence, whether
or not such decision is consistent with the government's recommendations contained
herein.
7. Defendant’s Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority to
impose any sentence up to the statutory maximum and expressly waives the right to
appeal defendant's sentence on any ground, including the ground that the Court erred
in determining the applicable guidelines range pursuant to the United States
Sentencing Guidelines, except (a) the ground that the sentence exceeds the defendant's
applicable guidelines range as determined by the Court pursuant to the United States
Sentencing Guidelines; (b) the ground that the sentence exceeds the statutory
maximum penalty; or (c) the ground that the sentence violates the Eighth Amendment
to the Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the defendant
is released from his waiver and may appeal the sentence as authorized by 18 U.S.C. §
3742(a).

8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the Office of the

United States Attorney for the Middle District of Florida and cannot bind other

federal, state, or local prosecuting authorities, although this office will bring

Defendant’s Initials 6
defendant's cooperation, if any, to the attention of other prosecuting officers or others,
if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or in

camera, in whole or in part, upon a showing of good cause, and filed in this cause, at

 

the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness

The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or coercion of
any kind. The defendant further acknowledges defendant's understanding of the
nature of the offense or offenses to which defendant is pleading guilty and the elements
thereof, including the penalties provided by law, and defendant's complete satisfaction
with the representation and advice received from defendant's undersigned counsel (if
any). The defendant also understands that defendant has the right to plead not guilty
or to persist in that plea if it has already been made, and that defendant has the right
to be tried by a jury with the assistance of counsel, the right to confront and cross-
examine the witnesses against defendant, the right against compulsory self-

incrimination, and the right to compulsory process for the attendance of witnesses to

   

Defendant’s Initials
testify in defendant's defense; but, by pleading guilty, defendant waives or gives up
those rights and there will be no trial. The defendant further understands that if
defendant pleads guilty, the Court may ask defendant questions about the offense or
offenses to which defendant pleaded, and if defendant answers those questions under
oath, on the record, and in the presence of counsel (if any), defendant's answers may
later be used against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the offenses to
which defendant has pleaded and, if any of such offenses are felonies, may thereby be
deprived of certain rights, such as the right to vote, to hold public office, to serve on a
jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth in the
attached “Factual Basis,” which is incorporated herein by reference, are true, and were
this case to go to trial, the United States would be able to prove those specific facts and
others beyond a reasonable doubt.

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and no
other promises, agreements, or representations exist or have been made to the

defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials 8
13. Certification
The defendant and defendant's counsel certify that this plea agreement
has been read in its entirety by (or has been read to) the defendant and that defendant

fully understands its terms.

an
DATED this 3O. day of Morel ro.

KARIN HOPPMANN
Acting United States Attorney

 

 

 

}——
Thomas Zsizs

 

 

Defendant Assistant) United States Attorney
MetDs Gi See

Gerald S. Bettman, Esq. Frank Talbot

Attorney for Defendant Assistant United States Attorney

Chief, Jacksonville Division

Defendant’s Initials 9
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:21-cr- 29- MMU--N CZ
THOMAS ZSIZSEK
PERSONALIZATION OF ELEMENTS
Count One
1. Asa Postal Service employee, did you knowingly and without authority, open
United States mail?
2. Did you know the mail was not directed to you?

3. Did you know that you did not have permission and authority to open the mail?

Defendant’s Initials
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

y CASE NO. 3:21-cr- 29- AML Mee
THOMAS ZSIZSEK

FACTUAL BASIS

The defendant, THOMAS ZSIZSEK, was a United States Postal Service
(“USPS”) mail carrier within the Middle District of Florida. Between in or about
January 2020 and on or about May 7, 2020, Zsizsek stole approximately $60 from the
United States mail, during his official capacity as a mail carrier. These thefts included
removing cash from greeting cards that he obtained from outbound First-Class letter
mail inside the Palm Coast Branch in Palm Coast, Florida, which was observed on
surveillance footage. On May 7, 2020, Zsizsek was interviewed and admitted to
stealing approximately $60 from approximately twelve greeting cards from January

2020 to May 7, 2020.

Defendant’s Initials
